MAINE	SUPREME	JUDICIAL	COURT	                                                        Reporter	of	Decisions	
Decision:	    2018	ME	31	
Docket:	      Yor-17-451	
Submitted	
  On	Briefs:	 February	26,	2018	
Decided:	     March	6,	2018	
                                                                                                             	
                                                                                                             	
Panel:	        ALEXANDER,	J.,	and,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	CHILD	OF	HEATHER	W.		
	
	
PER	CURIAM	

          [¶1]	 	 Heather	 W.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Springvale,	Foster,	J.)	terminating	her	parental	rights	to	her	daughter	pursuant	

to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i),	 (ii),	 (iv)	 (2017).1	 	 She	

challenges	 the	 sufficiency	 of	 the	 evidence	 supporting	 the	 court’s	 finding	 of	

parental	 unfitness	 and	 the	 court’s	 discretionary	 determination	 that	

termination	 is	 in	 the	 best	 interest	 of	 the	 child.	 	 See	 id.	 §	4055(1)(B)(2).		

Additionally,	 the	 mother	 argues	 that	 the	 Department	 failed	 to	 meet	 its	

obligation	 to	 provide	 reunification	 services	 pursuant	 to	 22	 M.R.S.	 §	4041	

(2017).		We	affirm	the	judgment.	




    1		The	court	entered	a	judgment	terminating	the	father’s	parental	rights	to	the	child	after	the	father	

consented	 to	 termination.	 	 See	22	 M.R.S.	 §	4055(1)(A)(1)(a),	 (B)(1)	 (2017).	 	 The	 father	 does	 not	
appeal	from	that	judgment.	
2	

      [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found	by	clear	

and	convincing	evidence	that	the	mother	(1)	is	unable	to	protect	the	child	from	

jeopardy	and	these	circumstances	are	unlikely	to	change	within	a	time	that	is	

reasonably	 calculated	 to	 meet	 the	 child’s	 needs,	 (2)	 is	 unable	 to	 take	

responsibility	for	the	child	within	a	time	that	is	reasonably	calculated	to	meet	

the	child’s	needs,	and	(3)	has	failed	to	make	a	good	faith	effort	to	rehabilitate	

and	 reunify	 with	 the	 child	 pursuant	 to	 22	 M.R.S.	 §	 4041.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(b)(i),	(ii),	(iv).		The	court	also	determined	that	termination	of	

the	 mother’s	 parental	 rights	 is	 in	 the	 child’s	 best	 interest.	 	 See	 id.	

§	4055(1)(B)(2)(a).		We	review	the	trial	court’s	factual	findings	supporting	the	

unfitness	determination	and	the	best	interest	determination	for	clear	error,	and	

we	 review	 the	 ultimate	 decision	 to	 terminate	 parental	 rights	 for	 an	 abuse	 of	

discretion.		In	re	Anastasia	M.,	2017	ME	213,	¶	2,	172	A.3d	922.		

      [¶3]		The	court	based	its	determinations	on	the	following	findings	of	fact.		

The	mother	was	first	prescribed	opiates	in	2010	following	a	gallbladder	issue.		

She	continued	using	opiates	to	deal	with	back	pain.		In	2012,	the	mother	was	in	

a	car	accident	and	was	again	prescribed	opiates,	which	she	used	until	after	a	

resulting	 surgery	 in	 January	 2013.	 	 When	 her	 prescription	 expired	 a	 few	

months	later,	she	began	obtaining	unprescribed	opiates	through	other	means.		
                                                                                     3	

      [¶4]		The	mother	sought	treatment	for	her	addiction.		From	May	2013	to	

August	2014,	she	successfully	completed	a	methadone	treatment	program.		In	

the	fall	of	2014,	she	experienced	another	injury,	which	required	surgery.		She	

was	prescribed	oxycodone	and	subsequently	relapsed.		The	mother	continued	

to	use	unprescribed	opiates	for	the	next	five	months	and	soon	began	injecting	

heroin.	

      [¶5]	 	 During	 this	 time,	 the	 mother	 and	 the	 child	 were	 living	 at	 the	

mother’s	uncle’s	home.		In	April	2015,	the	mother	stole	valuable	coins	from	her	

uncle	in	order	to	purchase	drugs.		She	was	charged	with	theft,	and	she	and	the	

child	were	evicted	from	the	home.			

      [¶6]		In	May	2015,	the	Department	filed	a	petition	for	a	child	protection	

order,	 which	 the	 court	 granted.	 	 The	 mother	 waived	 her	 right	 to	 a	 summary	

preliminary	hearing	and	agreed	to	the	entry	of	a	jeopardy	order	in	which	the	

court	found	that	jeopardy	as	to	the	mother	“consists	of	her	inability	to	provide	

adequate	care	for	the	child	and	neglect	of	the	child’s	basic	daily	needs	due	to	

the	mother’s	long-standing	opiate	addiction.”			

      [¶7]		Visitation	between	the	mother	and	the	child	was	fully	supervised.		

There	were	concerns	during	some	visits	that	the	mother	appeared	to	be	falling	

asleep	or	“nodding	off”	at	times	and	that	she	took	extended	bathroom	breaks.		
4	

These	 concerns	 contributed	 to	 the	 Department’s	 reluctance	 to	 ease	 the	

requirement	of	full	supervision.		There	was	no	visitation	between	July	9,	2016,	

and	August	28,	2016,	when	the	mother	was	incarcerated	for	the	theft	of	coins	

from	her	uncle.		Upon	her	release,	she	“procrastinated”	in	resuming	treatment	

and	visitation	with	the	child	because	she	had	relapsed	using	heroin	combined	

with	 fentanyl.	 	 The	 mother	 visited	 with	 the	 child	 a	 couple	 of	 times	 in	

December	2016,	but	before	additional	visits	were	arranged,	she	was	arrested	

in	February	2017	and	incarcerated	for	six	months	for	violating	her	probation.		

As	of	the	date	of	trial,	visitation	between	the	mother	and	the	child	had	not	been	

reestablished.		

      [¶8]		The	child	is	diagnosed	with	Reactive	Attachment	Disorder.		She	has	

been	in	three	different	foster	placements	as	well	as	a	trial	placement	with	the	

father.	 	 She	 has	 also	 been	 hospitalized	 in	 psychiatric	 crisis	 centers	 on	 two	

different	occasions.	

      [¶9]	 	 At	 the	 time	 of	 trial,	 the	 mother	 was	 participating	 in	 another	

substance	abuse	program,	but	she	was	two	weeks	into	a	program	that	can	run	

for	up	to	fifty-two	weeks.		She	stated	that	she	would	require	thirty	to	sixty	days	

to	 secure	 a	 residence	 that	 could	 accommodate	 the	 child	 and	 would	 be	 in	 a	
                                                                                        5	

position	 to	 parent	 the	 child	 full-time	 after	 another	 three	 to	 six	 months	 of	

reunification	services.		The	court	ultimately	determined	the	following:	

             [The	mother]	is	at	the	very	beginning	of	a	long-term	process	
      to	achieve	and	maintain	sobriety.		She	has	a	“long-standing	opiate	
      addiction.”	 	 At	 times,	 she	 has	 experienced	 some	 success	 in	
      treatment,	 notably	 from	 May	 of	 2013	 to	 August	 of	 2014.	 .	 .	 .		
      However,	she	has	relapsed	repeatedly.		She	has	done	so	even	when	
      fully	aware	that	the	return	to	use	of	illegal	drugs	would	subject	her	
      to	incarceration	and	adversely	affect	her	reunification	efforts.		[The	
      mother’s]	projected	timeframe	for	resuming	full-time	care	of	[the	
      child]	is	totally	unrealistic	given	the	chronicity	of	her	addiction,	the	
      status	of	her	substance	abuse	treatment,	and	the	period	of	time	that	
      her	 daughter	 has	 been	 out	 of	 her	 care.	 	 It	 is	 unfair,	 and	 totally	
      contradictory	 to	 the	 terms	 of	 the	 Act,	 to	 require	 [the	 child]	 to	
      endure	the	continued	uncertainty	of	foster	care	while	[the	mother]	
      resumes	treatment.		Time	is	of	the	essence	in	providing	[the	child]	
      with	a	permanent	home	and	the	stability	necessary	to	allow	her	the	
      opportunity	to	work	on	her	own	issues	in	a	timely	fashion.		
	
      [¶10]		Given	these	findings	and	the	court’s	other	specific	findings	of	fact,	

all	of	which	are	supported	by	competent	evidence	in	the	record,	the	court	did	

not	err	in	its	finding	of	parental	unfitness,	nor	did	it	err	or	abuse	its	discretion	

in	 determining	 that	 termination	 of	 the	 mother’s	 parental	 rights,	 with	 a	

permanency	plan	of	adoption,	is	in	the	child’s	best	interest.		See	In	re	Logan	M.,	

2017	 ME	 23,	 ¶	 3,	 155	 A.3d	 430;	In	 re	 Thomas	 H.,	 2005	 ME	 123,	 ¶¶	 16-17,	

889	A.2d	297.	

      [¶11]	 	 The	 mother	 also	 contends	 that	 the	 Department	 did	 not	 meet	 its	

burden	to	provide	reunification	services	pursuant	to	22	M.R.S.	§	4041	and	that	
6	

the	court	erred	by	failing	to	consider	the	negative	effect	that	the	Department’s	

efforts	had	on	her	ability	to	reunify.		However,	the	“Department’s	compliance	

with	its	rehabilitation	and	reunification	duties	as	outlined	in	section	4041	does	

not	constitute	a	discrete	element	requiring	proof	in	termination	proceedings,	

nor	does	the	failure	of	the	Department	to	comply	with	section	4041	preclude	

findings	of	parental	unfitness.”		In	re	Doris	G.,	2006	ME	142,	¶	17,	912	A.2d	572;	

see	 also	 22	 M.R.S.	 §	 4041.	 	 Additionally,	 contrary	 to	 the	 mother’s	 contention,	

there	 is	 ample	 evidence	 in	 the	 record	 that	 the	 Department	 made	 reasonable	

efforts	to	rehabilitate	and	reunify	the	family.2		Despite	these	efforts,	the	mother	

was	unsuccessful	in	reunifying	with	the	child.		

         The	entry	is:	

                         Judgment	affirmed.	
	
	        	       	       	       	        	
	
	                                	




     2		These	efforts	included	supporting	the	child	in	a	foster	placement,	supporting	the	child	in	a	trial	

placement	with	her	father,	conducting	well-being	checks	of	the	child,	providing	individual	counseling	
for	 the	 child,	 providing	 individual	 counseling	 for	 the	 mother,	 facilitating	 family	 team	 meetings,	
facilitating	 contact	 between	 the	 child	 and	 parents,	 providing	 access	 to	 an	 intensive	 outpatient	
program	for	the	mother,	providing	methadone	treatment	for	the	mother,	making	a	referral	for	case	
management	 for	 the	 mother,	 providing	transportation	 assistance	 for	 the	 mother,	 scheduling	 drug	
screens	for	the	mother,	and	providing	other	services.	
                                                                                 7	

Amanda	 E.	 Ramirez,	 Esq.,	 Law	 Office	 of	 Amanda	 E.	 Ramirez,	 Newfield,	 for	
appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Springvale	District	Court	docket	number	PC-2015-25	
FOR	CLERK	REFERENCE	ONLY